 



Exhibit 10.13
Option Agreement, dated as of May 17, 2007 (this “Agreement”), among US CD LLC,
a Delaware limited liability company (the “Company”), SPD Swiss Precision
Diagnostics GmbH, a Swiss company (“Swiss JV”), Inverness Medical Innovations,
Inc., a Delaware corporation (“IMA”), Inverness Medical Switzerland GmbH, a
Swiss company (“IMS”), Procter & Gamble International Operations, SA, a Swiss
company (“PGIO”), and Procter & Gamble RHD, Inc., an Ohio corporation (“PGUS”).
Introduction
          Pursuant to an Amended and Restated Limited Liability Company
Agreement of the Company, dated the date hereof (the “Limited Liability Company
Agreement”), among the Company, PGUS and IMA, PGUS and IMA are Members of the
Company, each owning 30,881,050 Membership Units of the Company.
          Pursuant to a Shareholder Agreement of Swiss JV, dated the date hereof
(the “Swiss JV Agreement”), among Swiss JV, PGIO, IMS, a wholly-owned subsidiary
of IMA, and PGIO and IMS are Members of Swiss JV, each owning one Share (the
“Share”) of Swiss JV. Membership Units of the Company and Shares of Swiss JV are
collectively referred to as “Units” in this Agreement.
          In connection with the foregoing, the parties hereto desire to set
forth herein terms regarding PGUS’ and PGIO’s put and call rights with respect
to Units.
          Capitalized terms shall have the meanings assigned to them in the
Limited Liability Company Agreement and/or the Swiss JV Agreement, as
applicable.
          For good and valuable consideration, the parties, intending legally to
be bound, hereby agree as follows:
Section 1 Option with respect to Units.
          (a) Put Option at Fourth Anniversary. (i) Upon written notice from
PGUS delivered to IMA and the Company during the period commencing on the fourth
anniversary date of the date hereof (the “Fixed Put Date”) and ending 60 days
after the Fixed Put Date, PGUS may elect (the “US Fixed Put Option”) to require
that IMA purchase from PGUS all of PGUS’s Units in the Company at the price that
equals the product of (A) the Purchase Price (as defined in Section 2) with
respect to each Unit of the Company and (B) the number of PGUS’s total Units of
the Company.
          (ii) Upon written notice from PGIO delivered to IMS and Swiss JV
during the period commencing on the Fixed Put Date and ending 60 days after the
Fixed Put Date, PGIO may elect (the “Swiss Fixed Put Option,” and collectively
with the US Fixed Put Option, the “Fixed Put Options”) to require that IMS or
IMA purchase from PGIO all of PGIO’s Shares in Swiss JV at the price that equals
the product of (x) the Purchase Price with respect to each Share of Swiss JV and
(y) the number of PGIO’s total Shares of

 



--------------------------------------------------------------------------------



 



Swiss JV. The Exercise Notice with respect to the Swiss Fixed Put Option shall
be simultaneously delivered to IMA.
          (iii) The Fixed Put Options shall only be exercised concurrently with
each other and the exercise and consummation of either Fixed Put Option shall be
conditioned on the exercise and consummation, respectively, of the other Fixed
Put Option.
          (b) Call Option in Material Breach. (i) Upon written notice from PGUS
delivered to IMA and the Company at any time after the six month period
described in Section 11.3(e)(iii) of the Limited Liability Company Agreement or
Section 14.3(e)(iii) in the Swiss JV Agreement (the “Breach Call Date”), PGUS
may elect (the “US Breach Call Option”) to require that IMA (and any of its
Affiliates owning Units) sell to PGUS or any of its Affiliates all of IMA’s and
its Affiliates’ Units in the Company at the price that equals the product of
(A) the Purchase Price with respect to each Unit of the Company and (B) the
number of IMA’s and its Affiliates’ total Units of the Company, such product to
be reduced by any damages for Material Breach as determined under Section
11.3(e) of the Limited Liability Company Agreement and Section 14.3(e) of the
Swiss JV Agreement.
          (ii) Upon written notice from PGIO delivered to IMS and Swiss JV at
any time within 30 days after the Breach Call Date, or thereafter as long as the
breach continues uncured, PGIO may elect (the “Swiss Breach Call Option”, and
collectively with the US Breach Call Option, the “Breach Call Options”; and each
of a Breach Call Option or a Fixed Put Option, an “Option”) to require that IMS
(and any of its Affiliates owning Shares) sell to PGIO or any of its Affiliates
all of IMS’s and its Affiliates’ Shares in Swiss JV at the price that equals the
product of (A) the Purchase Price with respect to each Share of Swiss JV and (B)
the number of IMS’s and its Affiliates’ total Shares of Swiss JV, such product
to be reduced by any damages for Material Breach under Section 11.3 of the
Limited Liability Company Agreement and under Section 14.3(e) of the Swiss JV
Agreement. The Exercise Notice with respect to the Swiss Breach Call Option
shall be simultaneously delivered to IMA.
          (iii) The Breach Call Options shall only be exercised concurrently
with each other and the exercise and consummation of either Breach Call Option
shall be conditioned on the exercise and consummation, respectively, of the
other Breach Call Option. For the avoidance of doubt, (A) should PGIO have a
right to elect a Swiss Breach Call Option under the Swiss JV Agreement, PGUS
shall have the right to exercise a US Breach Call Option regardless of whether a
Material Breach (as such term is defined in the Limited Liability Company
Agreement) has occurred under the Limited Liability Company Agreement, and
(B) should PGUS have a right to elect a US Breach Call Option under the Limited
Liability Company Agreement, PGIO shall have the right to exercise a Swiss
Breach Call Option regardless of whether a Material Breach (as such term is
defined in the Swiss JV Agreement) has occurred under the Swiss JV Agreement.
          Section 2 Purchase Price. The purchase price (the “Purchase Price”)
for each Unit subject to an Option shall be (a) an amount per Unit as is
mutually agreeable to PGUS and IMA, with respect to an Option for Units in the
Company, or PGIO and IMS, with respect to an Option for Shares in Swiss JV, or
(b) if such agreement is not reached within 60 days after the delivery of

-2-



--------------------------------------------------------------------------------



 




the written notice (the “Exercise Notice”) by PGUS and PGIO in accordance with
Section 1, the “Appraised Value” per unit as determined by the appraisal
procedures pursuant to the provisions of Section 3 below. The date as of which
the “Appraised Value” is determined (the “Valuation Date”) shall be the date of
the related Exercise Notice.
Section 3 Appraisal.
          (a) Appraiser. If, pursuant to Section 2 above, there is required to
be a determination of the Appraised Value on the Valuation Date for the Units,
PGUS and PGIO, on one hand, and IMA and IMS, on the other hand, shall designate
a mutually agreed upon nationally recognized investment banking firm to serve as
the appraiser (the “Appraiser”). If they cannot agree, within five Business Days
after the 60 day period provided for in Section 2 shall have passed, on an
investment banking firm to serve as the Appraiser, PGUS and PGIO shall appoint
one nationally recognized investment banking firm, and IMA and IMS shall appoint
another nationally recognized investment banking firm, which two firms shall
pick a third nationally recognized investment banking firm to serve as the
Appraiser.
          (b) Proposal. Within 30 days of the appointment of the Appraiser, PGUS
and PGIO shall submit to the Appraiser a statement setting forth their proposal
for a valuation of the Units (“P&G’s Proposal”), and IMA and IMS shall submit to
the Appraiser a statement setting forth their proposal for a valuation of such
Units (“IMA’s Proposal”).
          (c) Instruction of Appraiser. The Appraiser will be instructed to
select between the two proposals the proposal that provides a valuation for the
Units that most accurately reflects their fair value based on the valuation
principles set forth in Section 3(d) below.
          (d) Valuation Principles. In determining a fair value for the Units
and in selecting the proposal that most accurately reflects that fair value, the
Appraiser shall be instructed to apply and shall apply the following valuation
principles:
          (i) The fair value of the Units shall be equal to their proportionate
value of the enterprise value of the Company, in the case of Units of the
Company, or of Swiss JV, in the case of Shares of Swiss JV.
          (ii) The enterprise value of the Company or Swiss JV shall be the
greater of (A) the all-cash price that would be paid for all of the outstanding
Units of the Company or Swiss JV in a competitive auction and (B) the net
proceeds of an all-cash price for all of the assets and liabilities of the
Company or Swiss JV in a competitive auction.
          (iii) With respect to the Fixed Put Options only, the Appraiser shall
take into consideration investment in necessary operating model changes for IMA
and IMS resulting from the exercise of the Fixed Put Options.
          (iv) PGUS and PGIO on one hand, and IMA and IMS on the other hand, may
propose in their respective proposals, additional valuation principles for the
Appraiser to consider based on changes in the industry, marketplace or business
of the

-3-



--------------------------------------------------------------------------------



 



Company and Swiss JV, as applicable, together with written justification for
such proposed additional valuation principles, provided that a copy of such
materials shall also be provided to the other parties.
          (e) Appraised Value. The Appraiser shall be permitted to select only
one of either P&G’s Proposal or IMA’s Proposal. Neither PGUS or PGIO nor IMA or
IMS shall be permitted to submit, nor shall the Appraiser be permitted to
consider or shall it consider, any proposals in addition to the initial proposal
or any modifications thereto; provided, however, that the Appraiser shall be
permitted to seek reasonable clarification of either initial proposal. The
Appraiser shall deliver its report of the selection of the proposal and the
determination of the valuation of the Units to each of PGUS, PGIO, IMS and IMA.
The per Unit purchase price to be paid for the Units of the Company or Swiss JV
shall be (i) 100% of the value in the proposal selected by the Appraiser divided
by (ii) the aggregate outstanding Units of the Company or Swiss JV. Such per
unit price shall constitute the “Appraised Value.”
          (f) Access by Appraiser. In order to enable the Appraiser to render
its decision and to select between the two proposals, the Company and Swiss JV
shall provide the Appraiser with full access (x) to all material information
concerning the business, operations and assets of the Company or the Swiss JV
and (y) to the key employees of the Company or Swiss JV. The Appraiser shall
keep confidential all information disclosed to it in the course of conducting
its valuation, and, to that end, will execute such customary documentation as
the Company or Swiss JV may reasonably request with respect to such
confidentiality obligation. PGUS, PGIO, IMS and IMA will cooperate in causing
the Company and Swiss JV to provide the Appraiser with such information within
the Company’s or Swiss JV’s possession that may be reasonably requested in
writing by the Appraiser for purposes of its evaluation hereunder. Each of PGUS,
PGIO, IMS and IMA shall have full access to the Appraiser’s work papers and
shall be entitled to make presentations to the Appraiser. The Appraiser will be
directed to comply with the provisions of this Section 3.
          (g) Final Decision. To the fullest extent permitted by Law, the
decision made by the Appraiser in accordance with this Section 3 shall be final
and binding on the parties hereto, and such decision shall not be appealable to
or reviewable by any court or arbitrator.
Section 4 Transition Services Agreements. Upon the consummation of the
transactions resulted from the exercise of any of the Options, the parties
hereto agree to cooperate fully with each other and with the Company or Swiss JV
in facilitating the necessary operating model changes of any of them, and to
execute and deliver any customary transition services agreements as may be
reasonably required in connection therewith. Each of PGUS and PGIO agrees to use
its commercially reasonable efforts to assist IMS and IMA in developing a
transition plan to assist in transitioning appropriate services after the
Options are exercised. Each of IMS and IMA agrees to use its commercially
reasonable efforts to assist PGIO and PGUS in developing a transition plan to
assist in transitioning appropriate services after any of the Options is
exercised.
Section 5 Closing. (a) The purchase and sale of the Units upon the exercise of
the Options shall be consummated no later than the date that is 60 days after
the date when the Purchase Price is determined; provided that such 60 day period
shall be extended to the extent required to obtain required regulatory approval
so long as such approvals are being diligently pursued;

-4-



--------------------------------------------------------------------------------



 



provided, further, that, in the case of Fixed Put Options, IMA and IMS shall be
given additional time (not to exceed 30 days) to arrange for financing required
to consummate the purchase and sale resulted from the exercise of Fixed Put
Options. If the payment of the Purchase Price is not made on or before the 90th
day after the date upon which the Purchase Price is determined, IMA and IMS
shall pay interest on the Purchase Price at a competitive market rate. The
Company and Swiss JV will reasonably cooperate with IMA and IMS in providing
full access to information and personnel of the Company and Swiss JV in order
for IMA and IMS to arrange such financing. Each of PGUS and PGIO agrees to
provide access to information and personnel of their Marketing Development
Organizations to the extent reasonably requested in order to arrange such
financing.
          (b) The consummation of the purchase and sale of the Units upon the
exercise of the Options shall be subject to the conditions precedent set forth
in the definitive agreement with respect to such purchase and sale executed by
the parties thereto, which are customary for the then transactions of the like
type and size.
          (c) IMS will, and will cause any of its Affiliates owning Shares in
Swiss JV, to take all actions legally required pursuant to the CO (as defined in
the Swiss JV Agreement) to complete the sale and transfer of the Shares in Swiss
JV in connection with the Swiss Fixed Put Option and the Swiss Breach Call
Option (collectively the “Swiss Options”), respectively. Without limiting the
generality of the foregoing, IMS will, and will cause any of its Affiliates
owning Shares in Swiss JV, to consent in a Shareholders’ Meeting upon the
exercise of any of the Swiss Options to (i) the transfer of the Shares in Swiss
JV and (ii) the required amendment of Swiss JV’s articles of incorporation to
reflect such transfer. IMS hereby irrevocably consents to the transfer of the
Shares in connection with the exercise of any of the Swiss Options.
Section 6 Notices. All notices, requests, claims, demands, waivers and other
communications under this Agreement shall be in writing and shall be by
facsimile, courier services or personal delivery to the following addresses, or
to such other addresses as shall be designated from time to time by a Member in
accordance with this Section 6:
if to PGUS or PGIO:
c/o The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
with a copy (which shall not constitute notice) to:
Covington & Burling llp
1330 Avenue of the Americas
New York, New York 10019
Attention: Scott F. Smith
Facsimile: 646-441-9056

-5-



--------------------------------------------------------------------------------



 



if to IMS or IMA:
c/o Inverness Medical Innovations, Inc.
51 Sawyer Road, Suite 200
Waltham, MA 02453
Attention: General Counsel
Facsimile: 781-647-3939
with a copy (which shall not constitute notice) to:
Goodwin Procter LLP
Exchange Place
Boston, MA 02109
Attention: Scott F. Duggan
Facsimile: 617-523-1231
if to the Company:
US CD LLC
c/o The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
with a copy (which shall not constitute notice) to:
Procter & Gamble RHD, Inc.
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
with a copy (which shall not constitute notice) to:
Inverness Medical Innovations Inc.
51 Sawyer Road, Suite 200
Waltham, MA 02453
Attention: General Counsel
Facsimile Number: 781-647-3939
if to Swiss JV:
SPD Swiss Precision Diagnostics GmbH
c/o Procter & Gamble International Operations, SA
SBC Saconnex Business Centre
207 route de Ferney
CH-1218 Grand-Saconnex

-6-



--------------------------------------------------------------------------------



 



Geneva, Switzerland
Attention: General Counsel
Facsimile: +41-22-709-8658
with a copy (which shall not constitute notice) to:
Inverness Medical Switzerland GmbH
c/o Inverness Medical Innovations, Inc.
51 Sawyer Road
Suite 200
Waltham, MA 02453
Attention: Office of the General Counsel
Facsimile: 781-647-3939
with a copy (which shall not constitute notice) to:
Procter & Gamble International Operations, SA
c/o The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: Corporate Secretary
Facsimile: 513-983-2611
All notices and communications under this Agreement shall be deemed to have been
duly given (x) when delivered by hand, if personally delivered, (y) one Business
Day after when delivered to a courier, if delivered by commercial one-day
overnight courier service or (z) when sent, if sent by facsimile, with an
acknowledgment of sending being produced by the sending facsimile machine.
Section 7 Descriptive Headings; Certain Interpretations. The headings contained
in this Agreement are for reference purposes only and shall not control or
affect the meaning or construction of this Agreement. Except where expressly
stated otherwise in this Agreement, the following rules of interpretation apply
to this Agreement: (a) “or” is not exclusive and “include,” “includes” and
“including” are not limiting; (b) “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(c) “date hereof” refers to the date of this Agreement; (d) “extent” in the
phrase “to the extent” means the degree to which a subject or other thing
extends, and such phrase does not mean simply “if”; (e) definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms; (f) references to an agreement or instrument mean such agreement or
instrument as from time to time amended, modified or supplemented, and all
exhibits, appendices, schedules or other attachments thereto; (g) references to
a Person are also to its permitted successors and assigns; (h) references to a
“Section” or “Clause” refer to a Section or Clause of this Agreement; (i) words
importing the masculine gender include the feminine or neuter and, in each case,
vice versa; (j) references to a Law include any amendment or modification to
such Law and any rules or regulations issued thereunder, whether such amendment
or modification is made, or issuance

-7-



--------------------------------------------------------------------------------



 



of such rules or regulations occurs, before or after the date of this Agreement;
and (k) references to monetary amounts are denominated in United States Dollars.
Section 8 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned, in whole or in part, by operation of
law or otherwise by any of the parties hereto without the prior written consent
of the other parties hereto. Any purported assignment without such consent shall
be void. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by, the parties hereto and
their respective successors and assigns. In the event a Permitted Transfer of a
party’s Membership Interests occurs under the terms of the Limited Liability
Company Agreement or the Swiss JV Agreement, the transferee shall agree to be
bound by the terms of this Agreement.
Section 9 Entire Agreement. This Agreement and the agreements referred to herein
contain the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements and understandings, both written and oral, with respect to the
transactions contemplated thereby.
Section 10 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted successors and assigns and nothing
herein express or implied shall give or be construed to give to any Person,
other than the parties hereto and such successors and assigns, any legal or
equitable rights or remedies.
Section 11 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties hereto and delivered to the other parties hereto. Delivery of an
executed counterpart of this Agreement by facsimile or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.
Section 12 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the State of Delaware, regardless of the Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
Section 13 Controversy. Any controversy or claim arising out of or relating to
this Agreement, or the breach hereof, shall be settled in accordance with the
procedures set forth in Article 15 of the Swiss JV Agreement.
Section 14 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule or Law, or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party hereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties hereto as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

-8-



--------------------------------------------------------------------------------



 



Section 15 Amendments; Waiver. Amendments to this Agreement may be made from
time to time, provided, however, that no amendment, modification or waiver of
this Agreement or any provision hereof shall be valid or effective unless in
writing and signed by each and every party hereto. No consent to, or waiver,
discharge or release (each, a “Waiver”) of, any provision of or breach under
this Agreement shall be valid or effective unless in writing and signed by the
party giving such Waiver, and no specific Waiver shall constitute a Waiver with
respect to any other provision or breach, whether or not of similar nature.
Failure on the part of any party hereto to insist in any instance upon strict,
complete and timely performance by another party hereto of any provision of or
obligation under this Agreement shall not constitute a Waiver by such party of
any of its rights under this Agreement or otherwise.
Section 16 Equitable Remedies. Each party acknowledges that no adequate remedy
of Law would be available for a breach of this Agreement, and that a breach of
any of the Sections of this Agreement by one party would irreparably injure the
other and accordingly agrees that in the event of a breach of any of the
Sections of this Agreement, the respective rights and obligations of the parties
hereunder shall be enforceable by specific performance, injunction or other
equitable remedy (without bond or security being required), and each party
waives the defense in any action and/or proceeding brought to enforce this
Agreement that there exists an adequate remedy or that the other party is not
irreparably injured. Nothing in this Section 16 is intended to exclude the
possibility of equitable remedies with respect to breaches of other Sections of
this Agreement.
Section 17 Fees and Expenses. Each party shall be responsible for any legal and
other fees and expenses incurred by such party in connection with the
negotiation and preparation of this Agreement and the transactions contemplated
hereby. Each of PGUS and PGIO on one hand, and IMA and IMS on the other hand,
will be responsible for their respective costs (including taxes) associated with
the exercise of the Options and the negotiations of documents necessitated
thereby, and consummation of the transactions resulting therefrom. The fees and
expenses of the Appraiser will be split equally between PGUS and PGIO, on the
one hand, and IMA and IMS, on the other hand. All fees and expenses of the
notary public, if any, in connection with the transfer of the Shares in Swiss JV
(including the notary public’s fees and expenses relating to the notarial deed
for (a) the assignment of the Shares and (b) the Shareholders’ Meeting
consenting to the transfer of the Shares and amending Swiss JV’s articles of
incorporation accordingly) will be split equally between PGUS and PGIO, on the
one hand, and IMA and IMS, on the other hand.
Section 18 Confidentiality. Each party hereto will hold, and will cause its
Affiliates, Representatives and employees to hold, in strict confidence from any
Person (other than any such Affiliate, Representative or employee with a need to
know), the terms of this Agreement and all documents and information concerning
the other party or any of its Affiliates furnished to it by the other party or
such other party’s Affiliates, Representatives and employees in connection with
this Agreement and the transactions contemplated hereby, including documents and
information disclosed prior to the date hereof (collectively, “Confidential
Information”); provided, that a party hereto may disclose, or cause its
Affiliates, Representatives and employees to disclose, Confidential Information
if and to the extent
          (a) compelled to disclose by judicial or administrative process
(including in connection with obtaining the necessary approvals of this
Agreement, the Transaction

-9-



--------------------------------------------------------------------------------



 




Agreements and the transactions contemplated hereby and thereby of Governmental
Entities) or by other requirements of Law or, if advised by legal counsel that
disclosure is required, as requested by a Governmental Entity having
jurisdiction over such party;
          (b) disclosed in a Legal Proceeding brought by a party hereto in
pursuit of its rights or in the exercise of its remedies hereunder;
provided, that any Person receiving any disclosure pursuant to this Section 18
from a party hereto, or any of such party’s Affiliates, Representatives or
employees, must be bound by an established legal privilege, or agree in writing,
to hold in strict confidence from any other Person the Confidential Information
so disclosed; and, provided further, that in no event shall disclosure of
Confidential Information to any Restricted Third Party (as defined in the
Shareholder Agreement) be permitted hereunder. Notwithstanding anything in this
Section 18 to the contrary, Confidential Information shall not include any such
documents or information that the disclosing party can demonstrate were
(A) previously known by the party receiving such documents or information,
(B) in the public domain (either prior to or after the furnishing of such
documents or information hereunder) through no fault of such receiving party,
(C) later acquired by the receiving party from another source if the receiving
party is not aware that such source is under an obligation to another party
hereto to keep such documents and information confidential or (D) developed by
employees of the receiving party without knowledge of the documents and
information of the other party or any of its Affiliates. The receiving party
agrees that it will not, and it will cause each of its Affiliates,
Representatives and employees not to, use Confidential Information in any way,
for its own account or the account of any third Person, except for the exercise
of its rights and performance of its obligations under this Agreement and the
other Transaction Agreements. The receiving party shall be jointly and severally
liable for any breach by its Affiliates, Representatives and employees of the
restrictions set forth in this Agreement.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed as of the day and year first herein above written.

            Inverness Medical Innovations, Inc.
      By:   /s/ Ron Zwanziger       Name:   Ron Zwanziger       Title:  
President and Chief Executive Officer    

            Inverness Medical Switzerland GmbH
      By:   /s/ Ron Zwanziger       Name:   Ron Zwanziger       Title:   Manager
   

            Procter & Gamble International
Operations, SA
      By:           Name:           Title:        

            Procter & Gamble RHD, Inc.
      By:           Name:           Title:        

            US CD LLC
      By:           Name:           Title:        

            SPD Swiss Precision Diagnostics GmbH
      By:   /s/ Geoffrey Jenkins       Name:   Geoffrey Jenkins       Title:  
Director    

                                   

[Signature Page to Option Agreement]